ON SUGGESTION OF ERROR.
When Secs. 3256 and 3264, Code 1930, Secs. 9935 and 9948, Code 1942, are read together, as well as with other sections in pari materia, it is clear enough that it is the duty of the tax collector, in making out his list, to be filed wth the chancery clerk, of lands sold to the state, to enter for each separate assessment (1) the date when sold, (2) to whom assessed, (3) the description, (4) the number of acres, and (5) the valuation, after which he shall extend on the list opposite each separate assessment the statement (a) of the various items of the original or basic ad valorem taxes including district levies, (b) of *Page 652 
the damages, (c) of the fees, and (d) of the total taxes and costs. This is necessary for the process of redemption and especially so when a person in interest redeems only a part of a sale as he may do. In this case these entries and statements were made by the tax collector in full as the law required him to do, there being five of these separate assessments to the same owner in one instance and two in the other. As pointed out in our original opinion, there is no requirement anywhere in any of these statutes that the tax collector shall show anything whatever on his list other than as above stated.
But now appellees say that the fact that the tax collector did in this respect exactly what the law required him to do, no more and no less, has caused him thereby to furnish all the evidence needed that he sold the five separately assessed contiguous parcels, although assessed to the same owner, in five sales instead of one, and likewise as to the two other separately assessed parcels — in brief, that his full compliance with the law has furnished all the evidence needed that he did not comply with it. We believe that no precedent for such an odd result can be found anything, and we adhere to our original opinion.
Suggestion of error overruled.
Smith, C.J., adheres to views expressed by him in his dissenting opinion hereinbefore rendered.